Citation Nr: 1136021	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-44 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for post traumatic arthritis of the left knee.

2.  Entitlement to a disability rating in excess of 10 percent for patellar chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's July 2006 claims for entitlement to a disability rating in excess of 10 percent for post traumatic arthritis of the left knee, and for entitlement to a disability rating in excess of 10 percent for patellar chondromalacia of the right knee.

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (Travel Board hearing); a copy of the hearing transcript is associated with the record.

The issues of entitlement to service connection for a left hip disorder, entitlement to service connection for a right hip disorder, and entitlement to service connection for a back disorder, all as secondary to his service-connected right and left knee disorders, have been raised by the record-specifically, at pp. 4-5 of the Veteran's March 2011 Board hearing-but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to a disability rating in excess of 10 percent for post traumatic arthritis of the left knee, and for entitlement to a disability rating in excess of 10 percent for patellar chondromalacia of the right knee.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

At his March 2011 Board hearing, the Veteran's representative correctly noted that the Veteran's most recent VA compensation and pension (C&P) examination took place in January 2009.  Id. at p. 4.  Additionally, the Veteran testified that his knee disabilities have gotten worse since his January 2009 examination.  Id. at pp. 4-5, 18.  Specifically, the Veteran stated that he has knee pain at night and cannot run.  Id. at pp. 5, 16-17.  He also noted that he has knee instability when he tries to pick things up off of the floor, and that his knees pop.  Id. at pp. 16-17.  The Board notes that the Veteran also stated that he would be willing to attend a new examination.  Id. at p. 15.

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

In this case, the Veteran's most recent VA examination took place in January 2009, approximately 31 months ago.  Moreover, while some additional medical evidence has been added to the record since the January 2009 C&P examination, it does not adequately address the level of impairment of his disabilities for rating purposes.  Furthermore, as noted above, the Veteran has alleged that his bilateral knee symptoms are worsening.  Consequently, the AOJ should schedule the Veteran for a VA examination of his knees, by an orthopedic physician, to determine the current severity of his disabilities.

The examiner must also note any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse, as well as any such changes on repetitive motion.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, on remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected post traumatic arthritis of the left knee and patellar chondromalacia of the right knee since April 2011, which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated or evaluated him for his service-connected post traumatic arthritis of the left knee and patellar chondromalacia of the right knee since April 2011, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

2.  After completion of the above, schedule the Veteran for a VA orthopedic examination of the service-connected left and right knee disabilities, by an orthopedic physician, to determine the current severity of those disabilities.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.  All tests and studies, to include range of motion testing, should be performed.

The examiner should note any additional functional loss, including more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse, as well as any such changes on repetitive motion.

The examiner also should indicate any recurrent subluxation and instability in the Veteran' right or left knee, and the extent and severity of it (e.g., slight, moderate, or severe).

The examiner also should discuss the extent to which the service-connected knee disabilities affect the Veteran's activities of daily living, as well as his ability to secure or maintain employment.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

3.  After completion of the above, the AOJ should readjudicate the claims for entitlement to a disability rating in excess of 10 percent for post traumatic arthritis of the left knee, and for entitlement to a disability rating in excess of 10 percent for patellar chondromalacia of the right knee.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

